DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Cooner reference to teach the limitations presented in the newly amended claims.
Response to Amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘a system for use with protective headgear worn by a user for detecting concussions’ and it is unclear if the ‘for detecting concussions’ functional language is meant for the ‘system’ or the ‘headgear’.
Claim 10 recites ‘an acceleration event’ and is dependent back to claim 1 which recites the same thus making it unclear if the recitation in claim 10 refers to that in claim 1 or not.
Claim 12 recites the limitation "a wearer" and it is unclear what relation this ‘wearer’ has to the claim. There does not appear to be any wearable claimed.
Claim 17 recites the limitation "a wearer" and it is unclear what relation this ‘wearer’ has to the claim. It is unclear if the wearer is meant to wear the padding system or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-8, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Cooner (US 2013/0053652).
Regarding claim 1, Kocher teaches a system for use with protective headgear worn by a user for detecting concussions suffered by the user in real-time (Figures 1-2; Paragraphs 0029 and 0033), comprising: 
a plurality of electrodes (130), each adapted for attachment to the headgear (Paragraph 0020; ‘subject 110 is shown wearing a sensor device 120 having EEG electrodes 130 incorporated into a helmet.’); and 
Kocher is silent on the accelerometer and signal processing circuit.
Oakley teaches a headgear with EEG electrodes (Paragraph 0086; ‘The EEG Processing Unit 600 includes "helmet-like" frame apparatus 601, which is typically semi-rigid in nature, conforms to the head of the Patient 602, and supports a set of electrodes 603-1 to 603-N’) and an accelerometer (1011/511), adapted to be coupled to the headgear, and configured to measure an acceleration event and generate an accelerometry signal (Paragraph 0095; ‘In addition, accelerometer 511 generates motion signals indicative of the movement of the framework in three dimensions.’); 
a signal processing circuit (Figure 10), adapted to be coupled to the headgear (Figure 10; ‘Detachable Electronics Unit (EPU) For Headset’), and configured to: 
amplify an electroencephalogram (EEG) signal detected by at least one of the plurality of electrodes indicating a concussion suffered by the user (Figure 10; through amplifiers 1007, 1008; Paragraph 0097); 
filter noise from the EEG signal (through filters 1006, 1009; Paragraph 0097); and 
broadcast the EEG signal to a local wireless receiving unit (Figure 10; through transmitter 1022 and receiver 1023; Paragraph 0097).
	It would have been obvious to one of ordinary skill in the art to have modified Kocher with Oakley because it would increase the magnitude of the EEG data signals as well as ensure proper data was collected (Paragraph 0097 of Oakley).
Cooner teaches wherein the EEG signal is detected in a period of time after the acceleration event has occurred (Paragraph 0022; ‘This accelerometer array is intended to indicate when a concussion may have occurred in real or near-real time during practice or game for any high impact sport. Since accelerometer arrays are not very accurate at determining concussions, the same headgear or additional sideline tests/measurements involving ultrasound, EEG, biomarker, or other concussion detection test should be performed once the accelerometer array indicates there was an impact that may cause a concussion.’) upon the accelerometry signal meeting a threshold (Paragraph 0030; ‘that will send out G-Force readings once they have passed a certain threshold’).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Cooner because it allows for more accuracy (Paragraph 0069 of Cooner).
Regarding claim 4, Kocher teaches wherein each of the plurality of electrodes comprises a conical or a cylindrical shape (Paragraph 0020; at least the Emotiv BCI has a cylindrical shape).
Regarding claim 7, Kocher is silent on the type of filters used. Oakley teaches wherein the signal processing circuit comprises at least one filter selected from the group consisting of a notch filter, a low pass filter, and a high pass filter (Paragraph 0085; each type of filter can be used). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Oakley because it would increase the magnitude of the EEG data signals as well as ensure proper data was collected (Paragraph 0097 of Oakley) and helps remove artifacts (Paragraph 0085 of Oakley).
Regarding claim 8, Kocher teaches wherein the signal processing circuit comprises at least one wireless transmitter selected from the group consisting of a Bluetooth transmitter and a Wi-Fi transmitter (Paragraph 0021; ‘wi-fi’).
Regarding claim 11, Kocher teaches a method for detecting concussions in real-time (Figures 1-2; Paragraphs 0029 and 0033), comprising: 
measuring an acceleration event (Paragraph 0095; ‘In addition, accelerometer 511 generates motion signals indicative of the movement of the framework in three dimensions.’);
generating an accelerometry signal (Paragraph 0095; ‘In addition, accelerometer 511 generates motion signals indicative of the movement of the framework in three dimensions.’);
detecting an electroencephalogram (EEG) signal using a plurality of electrodes (Paragraph 0020; ‘subject 110 is shown wearing a sensor device 120 having EEG electrodes 130 incorporated into a helmet.’); 
Kocher is silent on the exact signal processing elements.
Oakley teaches a headgear with EEG electrodes (Paragraph 0086; ‘The EEG Processing Unit 600 includes "helmet-like" frame apparatus 601, which is typically semi-rigid in nature, conforms to the head of the Patient 602, and supports a set of electrodes 603-1 to 603-N’) and an accelerometer (1011/511), adapted to be coupled to the headgear, and configured to measure an acceleration event and generate an accelerometry signal (Paragraph 0095; ‘In addition, accelerometer 511 generates motion signals indicative of the movement of the framework in three dimensions.’); 
Oakley teaches amplifying the EEG signal (Figure 10; through amplifiers 1007, 1008; Paragraph 0097); 
filtering noise from the EEG signal (through filters 1006, 1009; Paragraph 0097); and 
broadcasting the EEG signal to a local wireless receiving unit (Figure 10; through transmitter 1022 and receiver 1023; Paragraph 0097).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Oakley because it would increase the magnitude of the EEG data signals as well as ensure proper data was collected (Paragraph 0097 of Oakley) and helps remove artifacts (Paragraph 0085 of Oakley).
Cooner teaches wherein the EEG signal is detected in a period of time after the acceleration event has occurred (Paragraph 0022; ‘This accelerometer array is intended to indicate when a concussion may have occurred in real or near-real time during practice or game for any high impact sport. Since accelerometer arrays are not very accurate at determining concussions, the same headgear or additional sideline tests/measurements involving ultrasound, EEG, biomarker, or other concussion detection test should be performed once the accelerometer array indicates there was an impact that may cause a concussion.’) upon the accelerometry signal meeting a threshold (Paragraph 0030; ‘that will send out G-Force readings once they have passed a certain threshold’).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Cooner because it allows for more accuracy (Paragraph 0069 of Cooner).
Regarding claim 15, Kocher teaches wherein the broadcasting comprises analyzing the EEG signal through a sideline automated analysis or a cloud based technique (Paragraph 0023).
Regarding claim 16, Kocher teaches further comprising recording the EEG signal (Paragraph 0024).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Cooner (US 2013/0053652) as applied to claim 1 above in view of Hagedorn et al. (US 2013/0281759).
Regarding claim 2, Kocher in view of Oakley is silent on the flexible shaft. Hagedorn teaches wherein each of the plurality of electrodes is adapted for attachment to the headgear through a flexible shaft (element 450; Figures 4-5). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Hagedorn because it allows for connectivity with other systems as needed (Paragraph 0055 of Hagedorn).
Regarding claim 3, Kocher in view of Oakley is silent on the material cover. Hagedorn teaches wherein each of the plurality of electrodes further comprises at least a partially covering of one or more of wool felt, conductive rubber, conductive foam, conductive fabric, and Ag/AgCl (Paragraph 0064; ‘rubber’). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Hagedorn because Hagedorn teaches the type of electrode and covering as being a design choice (Paragraph 0064 of Hagedorn).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Cooner (US 2013/0053652) as applied to claim 1 above in view of Eaton et al. (US 2005/0107716).
Regarding claim 5, Kocher in view of Oakley is silent on the specific type of electrodes. Eaton teaches wherein each of the plurality of electrodes is selected from the group consisting of a leaf spring electrode and a telescoping shaft electrode (Paragraph 0040; elements 730 including 780 and 785). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Eaton because it helps apply pressure and urge electrical contact between the electrode and the subject (Paragraph 0040 of Eaton).
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Cooner (US 2013/0053652) as applied to claim 1 above in view of Fernandez et al. (US Patent No. 3993046).
Regarding claim 6, Kocher in view of Oakley is silent on the type of amplifiers used. Fernandez teaches wherein the signal processing circuit comprises at least one amplifier selected from the group consisting of a high impedance input instrumentation amplifier and an operational amplifier (Column 1, Line 66-Column 2, Line 4). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Fernandez because Fernandez teaches these elements as being conventional for EEG signal acquisition to remove noise and thus would be known to one of ordinary skill in the art (Column 1, Line 66-Column 2, Line 12).
Regarding claim 9, Kocher in view of Oakley and Fernandez teach wherein the signal processing circuit comprises 
a high impedance input instrumentation amplifier; an operational amplifier (Column 1, Line 66-Column 2, Line 4 of Fernandez);
a notch filter; a low pass filter; a high pass filter (Paragraph 0085 of Oakley; each type of filter can be used); 
and at least one wireless transmitter (Paragraph 0021 of Kocher; ‘wi-fi’).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Oakley because it would increase the magnitude of the EEG data signals as well as ensure proper data was collected (Paragraph 0097 of Oakley) and helps remove artifacts (Paragraph 0085 of Oakley).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Fernandez because Fernandez teaches these elements as being conventional for EEG signal acquisition to remove noise and thus would be known to one of ordinary skill in the art (Column 1, Line 66-Column 2, Line 12 of Fernandez).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Cooner (US 2013/0053652) as applied to claim 11 above in view of Thatcher (CHAPTER 3: ELECTROENCEPHALOGRAPHY AND MILD TRAUMATIC BRAIN INJURY; 2006; From Foundations of Sport-Related Brain Injuries).
Regarding claim 12, Kocher is silent on the use of qEEG. Thatcher teaches wherein a quantitative electroencephalography (qEEG) is performed on the EEG signal during relatively quiescent periods, including: calculating a power of the EEG signal in frequency components; and determining whether the concussion has occurred by comparing the power of the EEG signal to an automated baseline EEG signal acquired from a wearer during periods with no movement (See full Chapter 3 which discusses the use of qEEG analysis). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Haneef because qEEG analysis has been known in the art and is a reliable, objective, clinically sensitive, and inexpensive method to evaluate concussions and brain injuries (Conclusion of Page 261).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Cooner (US 2013/0053652) and Haneef as applied to claim 12 above in further view of Le et al. (US 2013/0035579).
Regarding claim 13, Kocher is silent on the encryption of the data. Le teaches wherein the EEG signal and the qEEG analysis data are de- identified and encrypted (Paragraph 0029; ‘Furthermore, EEG signals and any relevant tags are preferably encrypted and/or anonymized’). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Le because it conforms to patient privacy regulations (Paragraph 0029 of Le).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Cooner (US 2013/0053652) and Haneef as applied to claim 12 above in further view of Persyst.
Regarding claim 14, Kocher is silent on the use of Persyst format. Persyst teaches wherein the EEG signal and the qEEG analysis data are converted to Persyst format (See Persyst format; a common known in the art EEG analysis tool). It would have been obvious to one of ordinary skill in the art to have modified Kocher in view of Oakley with Persyst because Persyst provides a commercially available and known EEG analysis software to those of ordinary skill in the art.
Claim(s) 17-18, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Evans et al. (US 2015/0005608) and Cooner (US 2013/0053652).
Regarding claim 17, Kocher teaches a padding system for detecting concussions in real-time (Figures 1-2; Paragraphs 0029 and 0033), comprising: 
an accelerometer (1011/511), adapted to be coupled to a pad (connected to helmet), and configured to measure an acceleration event and generate an accelerometry signal (Paragraph 0095; ‘In addition, accelerometer 511 generates motion signals indicative of the movement of the framework in three dimensions.’); 
a plurality of electrodes (130), each adapted to be coupled to the pad (Paragraph 0020; ‘subject 110 is shown wearing a sensor device 120 having EEG electrodes 130 incorporated into a helmet.’); and 
Kocher is silent on a signal processing circuit.
Oakley teaches a headgear with EEG electrodes (Paragraph 0086; ‘The EEG Processing Unit 600 includes "helmet-like" frame apparatus 601, which is typically semi-rigid in nature, conforms to the head of the Patient 602, and supports a set of electrodes 603-1 to 603-N’) and an accelerometer (1011/511), adapted to be coupled to the headgear, and configured to measure an acceleration event and generate an accelerometry signal (Paragraph 0095; ‘In addition, accelerometer 511 generates motion signals indicative of the movement of the framework in three dimensions.’); 
Oakley teaches a signal processing circuit (Figure 10), adapted to be coupled to the pad (Figure 10; ‘Detachable Electronics Unit (EPU) For Headset’), and configured to: 
amplify an electroencephalogram (EEG) signal detected by at least one of the plurality of electrodes indicating a concussion suffered by a wearer (Figure 10; through amplifiers 1007, 1008; Paragraph 0097); 
filter noise from the EEG signal (through filters 1006, 1009; Paragraph 0097); and 
broadcast the EEG signal to a local wireless receiving unit (Figure 10; through transmitter 1022 and receiver 1023; Paragraph 0097).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Oakley because it would increase the magnitude of the EEG data signals as well as ensure proper data was collected (Paragraph 0097 of Oakley).
	Should Kocher be found not explicit enough on a pad, Evans teaches an EEG electrode assemblies that can be attached to pad inside a helmet (Paragraph 0110). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Evans because Evans teaches the specific placement of the electrodes in padding and a headgear as being a design choice (Paragraph 0110 of Evans).
Cooner teaches wherein the EEG signal is detected in a period of time after the acceleration event has occurred (Paragraph 0022; ‘This accelerometer array is intended to indicate when a concussion may have occurred in real or near-real time during practice or game for any high impact sport. Since accelerometer arrays are not very accurate at determining concussions, the same headgear or additional sideline tests/measurements involving ultrasound, EEG, biomarker, or other concussion detection test should be performed once the accelerometer array indicates there was an impact that may cause a concussion.’) upon the accelerometry signal meeting a threshold (Paragraph 0030; ‘that will send out G-Force readings once they have passed a certain threshold’).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Cooner because it allows for more accuracy (Paragraph 0069 of Cooner).
Regarding claim 18, Kocher is silent on the padding system being removably attached to a headgear. Evans teaches wherein the padding system is removably attached to a headgear (Paragraph 0110). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Evans because Evans teaches the specific placement of the electrodes in padding and a headgear as being a design choice (Paragraph 0110 of Evans) and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. MPEP 2144.04 (V-C).
Regarding claim 20, Kocher teaches wherein each of the plurality of electrodes comprises a conical or a cylindrical shape (Paragraph 0020; at least the Emotiv BCI has a cylindrical shape).
Regarding claim 23, Kocher is silent on the type of filters used. Oakley teaches wherein the signal processing circuit comprises at least one filter selected from the group consisting of a notch filter, a low pass filter, and a high pass filter (Paragraph 0085; each type of filter can be used). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Oakley because it would increase the magnitude of the EEG data signals as well as ensure proper data was collected (Paragraph 0097 of Oakley) and helps remove artifacts (Paragraph 0085 of Oakley).
Regarding claim 24, Kocher teaches wherein the signal processing circuit comprises at least one wireless transmitter selected from the group consisting a Bluetooth transmitter, a Wi-Fi transmitter, and combinations thereof (Paragraph 0021; ‘wi-fi’).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Evans et al. (US 2015/0005608) and Cooner (US 2013/0053652) as applied to claim 17 above in further view of Hagedorn et al. (US 2013/0281759).
Regarding claim 19, Kocher is silent on the electrode cover. Hagedorn teaches wherein each of the plurality of electrodes further comprises at least a partially covering of one or more of wool felt, conductive rubber, conductive foam, conductive fabric, and Ag/AgCl (Paragraph 0064; ‘rubber’). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Hagedorn because Hagedorn teaches the type of electrode and covering as being a design choice (Paragraph 0064 of Hagedorn).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Evans et al. (US 2015/0005608) and Cooner (US 2013/0053652) as applied to claim 17 above in further view of Eaton et al. (US 2005/0107716).
Regarding claim 21, Kocher is silent on the type of electrode used. Eaton teaches wherein each of the plurality of electrodes is selected from the group consisting of a leaf spring electrode and a telescoping shaft electrode (Paragraph 0040; elements 730 including 780 and 785). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Eaton because it helps apply pressure and urge electrical contact between the electrode and the subject (Paragraph 0040 of Eaton).
Claim(s) 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2014/0163408) in view of Oakley et al. (US 2011/0099026) and Evans et al. (US 2015/0005608) and Cooner (US 2013/0053652) as applied to claim 17 above in further view of Fernandez et al. (US Patent No. 3993046).
Regarding claim 22, Kocher is silent on type of amplifier used. Fernandez teaches wherein the signal processing circuit comprises at least one amplifier selected from the group consisting of a high impedance input instrumentation amplifier, and an operational amplifier (Column 1, Line 66-Column 2, Line 4). It would have been obvious to one of ordinary skill in the art to have modified Kocher with Fernandez because Fernandez teaches these elements as being conventional for EEG signal acquisition to remove noise and thus would be known to one of ordinary skill in the art (Column 1, Line 66-Column 2, Line 12 of Fernandez).
Regarding claim 25, Kocher in view of Oakley and Fernandez teach wherein the signal processing circuit comprises
a high impedance input instrumentation amplifier; an operational amplifier; (Column 1, Line 66-Column 2, Line 4 of Fernandez); 
a notch filter; a low pass filter; a high pass filter (Paragraph 0085 of Oakley; each type of filter can be used); and 
at least one wireless transmitter (Paragraph 0021 of Kocher; ‘wi-fi’).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Oakley because it would increase the magnitude of the EEG data signals as well as ensure proper data was collected (Paragraph 0097 of Oakley) and helps remove artifacts (Paragraph 0085 of Oakley).
It would have been obvious to one of ordinary skill in the art to have modified Kocher with Fernandez because Fernandez teaches these elements as being conventional for EEG signal acquisition to remove noise and thus would be known to one of ordinary skill in the art (Column 1, Line 66-Column 2, Line 12 of Fernandez).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791